Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 1 of 7




                              The deadline for Mr. Gomez to serve and file
                              his brief is extended to July 21, 2020.
                              SO ORDERED.
                              Dated: July 7, 2020




                               _________________________________
                               LORETTA A. PRESKA, U.S.D.J.
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 2 of 7
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 3 of 7
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 4 of 7
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 5 of 7
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 6 of 7
Case 1:16-cr-00797-LAP Document 136
                                135 Filed 07/07/20
                                          07/02/20 Page 7 of 7
